Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest cited prior art Ishchenko who teaches a process for dehydrogenating using a catalyst comprising a) Molybdenum and vanadium in a ratio from 1: 0.7 (page 99, col 2, line 1); b) Oxygen to satisfy the valency of the metal (page 92, col 1 lasts paragraph to 2.1). Arnold teaches a similar oxidative dehydrogenation process using a catalyst that has a Mo to V ratio of 1:0.05 to 1.0 with oxygen to satisfy the valency ([0042]). The XRD shows mainly an amorphous phase (Example 1).
Ishchenko does not disclose a catalyst with an amorphous phase from 55 wt.% to 80 wt.%, and does not teach molybdenum to vanadium in the catalyst is from 1:0.15 to 1:0.75. Arnold and Ishchenko do not teach a catalyst with the molar ratio of molybdenum to vanadium in the catalyst from 1:0.20 to 1:0.60, as determined by ICP-MS, oxygen is present in the catalyst at least in amount to satisfy the valency of any present metal oxides, and the amorphous phase of the catalyst is greater than 55 wt.%, as determined by XRD.
The prior art does not teach or fairly suggest an oxidative dehydrogenation catalyst comprising molybdenum, vanadium, and oxygen, wherein: the molar ratio of molybdenum to vanadium in the catalyst is from 1:0.15 to 1:0.75, as determined by inductively coupled plasma mass spectrometry (ICP-MS), oxygen is present in the catalyst at least in an amount to satisfy the valency of any present metal oxides, and the amorphous phase of the catalyst is from 55 wt.% to 80 wt.%, as determined by X-ray diffraction (XRD). The prior art further does not teach a catalyst with the molar ratio of molybdenum to vanadium in the catalyst from 1:0.20 to 1:0.60, as determined by ICP-MS, oxygen is present in the catalyst at least in amount to satisfy the valency of any present metal oxides, and the amorphous phase of the catalyst is greater than 55 wt.%, as determined by XRD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772